Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1, 3, 5-6, 9, 11-14, 16, 18-19, 21-26, 29-30, 32, and 45-51 are pending
Claims 1, 3, 5-6, 9, 11-14, 16, 18-19, 21-26, 29-30, 32, and 45-51 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 29, 32 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claims recite the limitation "the mouse" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to an “immunodeficient mouse”, thereby rendering instant claims indefinite (compared to Claims 19 and 21 that explicitly state “the immunodeficient mouse”). Appropriate correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 11-14, 16, 18, 21-24, 30, 32, 45-48, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterner et al. (Blood. 2019, 133:697-709, see IDS filed 6/30/2022)

In regard to claims 1 and 45, Sterner teaches a method of making and using a patient derived xenograft (PDX) model comprising
	Administering human immune CART19 cells and human peripheral blood mononuclear cells (PBMCs) to an immunodeficient mouse,
Wherein the immunodeficient mouse has been engrafted with human cancer cells, and
Wherein the human immune cells are T cells comprising and chimeric antigen receptor (CART19) that specifically binds the cell surface antigen on the engrafted human tumor cells; and
	Assaying the mouse for a symptom of cytokine release syndrome (CRS) and effects of the CART19 cells on the tumor cells (p. 698, last para, p. 699, 1st para., p. 701, 2nd para.,Figs. 2 & 4, see also p. 7, last para of Supplemental Methods, as well as, Figs. S3, S5 & S6, Table S1).
In regard to claims 3, 5, and 6, as stated supra, Sterner teaches anti-CD19 CAR engineered T cells.
	In regard to claims 11-14, Sterner teaches the engrafted human cancer cells are primary acute lymphoblastic leukemia (ALL) cells of the blood (p. 698, Introduction, last para., p. 7, last para of Supplemental Methods).
	In regard to claim 16, Sterner teaches the CART19 cells and PBMCs are autologous (i.e, from the same donor) (p. 7, last para of Supplemental Methods).
In regard to claims 18 and 48, Sterner teaches the normal human donor derived CART19 cells and the human ALL tumor cells are allogeneic (i.e, from different donors) (p. 1, last para. & p. 7, last para of Supplemental Methods).
	In regard to claim 21, Sterner teaches the immunodeficient mouse is administered a candidate agent for treating CRS (e.g., lenzilumab) prior to the assay step (p. 7, last para of Supplemental Methods).
In regard to claims 22-24 and 46-47, Sterner teaches the immunodeficient mouse is a NSG strain, which p. 17 of Applicant’s specification evidences corresponds to the NOD.Cg-Prkdcscid Il2rgtm1Wjl/SzJ genotype.
	In regard to claims 30 and 50, Sterner teaches the assaying for a symptom of CRS includes measuring circulating cytokine/chemokine levels in the mouse blood after CART injection (p. 8, 2nd para. of Supplemental results). Specifically, Sterner teaches that there was an elevation of key serum cytokines including human GM-CSF, TNF-a, IFN-g, IL-10, IL-2, and MCP-1, as well as, mouse IL-6, GM-CSF, IL-4, and MCP-1 (p. 701, 2nd para.).
	In regard to claims 32 and 51, as stated supra, Sterner teaches the mouse is assayed for neuroinflammation.
Accordingly, Sterner anticipates instant claims.



Claims 1, 3, 5, 6, 11-14, 18, 21-24, 30, 32, 45-48, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenderian et al. (US2021/0214723, filed 5/31/2019)

In regard to claims 1 and 45, Kenderian teaches methods of making and using a patient derived xenograft (PDX) model comprising
	Administering human immune CART19 cells and human peripheral blood mononuclear cells (PBMCs) to an immunodeficient mouse,
Wherein the immunodeficient mouse has been engrafted with human cancer cells, and
Wherein the human immune cells are T cells comprising and chimeric antigen receptor (CART19) that specifically binds the cell surface antigen on the engrafted human tumor cells; and
	Assaying the mouse for a symptom of cytokine release syndrome (CRS) and effects of the CART19 cells on the tumor cells ([0020-0021, 0024-0026, 0085-0087, 0094-0095, 0099, 0101-103], Example 2, see Fig. 7D-E, Figs. 11-13).
In regard to claims 3, 5, and 6, as stated supra, Kenderian teaches anti-CD19 CAR engineered T cells.
	In regard to claims 11-14, Kenderian teaches the engrafted human cancer cells are primary acute lymphoblastic leukemia (ALL) cells of the blood ([0085, 0094]).
In regard to claims 18 and 48, Kenderian teaches the CART19 cells were derived from normal human donors and were allogenic to the primary human ALL tumor cells derived from clinical patients ([0086-0087]).
	In regard to claim 21, Kenderian teaches the immunodeficient mouse is administer a candidate agent for treating CRS (e.g., a humanized antibody for neutralizing cytokines) prior to the assay step ([0089], see Example 2).
In regard to claims 22-24 and 46-47, Kenderian teaches the immunodeficient mouse is a NSG strain [0092, 0094], which p. 17 of Applicant’s specification evidences corresponds to the NOD.Cg-Prkdcscid Il2rgtm1Wjl/SzJ genotype.
	In regard to claims 30 and 50, Kenderian teaches the assaying for a symptom of CRS includes measuring circulating cytokine/chemokine levels in the mouse blood after CART injection ([0026, 0102], see Figs. 5 & 13). Specifically, Kenderian teaches that there was an elevation of key serum cytokines including human GM-CSF, as well as, mouse MCP-1.
	In regard to claims 32 and 51, as stated supra, Kenderian teaches the mouse is assayed for neuroinflammation.
Accordingly, Kenderian anticipates instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenderian et al. (US2021/0214723, filed 5/31/2019), in view of Frank et al. (US2020/0299644, filed 2/08/2018)

As stated supra, Kenderian teaches a method comprising administering human CART cells and PBMCs to an immunodeficient mouse engrafted with a human tumor.
However, Kenderian et al. are silent with respect to the CART cells being TILs.
Frank teaches a method of T cell therapy for human tumors comprising administering human TILs comprising an engineered receptor that specifically binds to cell surface antigen on human cancer cells [0023-0024, 0093-0096, 0117-0119, 0292, 0333-0335, 0357-0359, 0402, 0416-0417].	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method comprising administering human CART cells and human PBMCs to an immunodeficient mouse engrafted with a human tumor as taught by Kenderian, and substitute TILs as the CART cells as taught by Frank with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Frank because compared to naïve T cells, TILs exhibit increased proliferation, migration, activation and anti-tumor efficacy [0004, 0159]. 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 18 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kenderian et al. (US2021/0214723, filed 5/31/2019), in view of Norelli et al., (Nat Med, 2018, 24:739-748).

As stated supra, Kenderian teaches a method comprising administering human CART cells and PBMCs to an immunodeficient mouse engrafted with a human tumor.
However, although Kenderian measures the effects of PMBC derived monocytes on CART cell proliferation ([0005, 0019, 0098, 0128], Figs. 6 & 21, see Examples 2 & 6), they are silent with respect to the CART cells and PMBCs being allogeneic.
Norelli teaches a method of assaying CRS in response to CART cell therapy in an immunodeficient mouse engrafted with human tumors. In regard to instant claims, Norelli teaches a method comprising administering human T cells and human allogeneic PBMCs to the immunodeficient mouse (p. 741, 1st para., see Fig. 1i).	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method comprising administering human CART cells and human PBMCs to an immunodeficient mouse engrafted with a human tumor as taught by Kenderian, and choose allogeneic human PBMCs as taught by Norelli with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Norelli because the allogeneic PMBCs would stimulate proliferation of the CAR T cells (see Fig. 1i of Norelli). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kenderian et al. (US2021/0214723, filed 5/31/2019), in view of Keck et al. (US2018/0187210, filed 12/21/2017, published 7/05/2018, see IDS filed 6/30/2022).

As stated supra, Kenderian teaches a method comprising administering human CART cells and PBMCs to an immunodeficient mouse engrafted with a human tumor.
However, although Kenderian teaches the PDX xenograft first undergoes lymphodepletion with busulfan prior to administering the CART cells [0094-0095], they are silent with respect to irradiating the immunodeficient mouse prior to the administration of the CART cells and PMBCs.
In regard to instant claim, Keck teaches a method comprising administering human immune cells to an immunodeficient mouse engrafted with a human tumor, wherein the immunodeficient mouse is subjected to radiation prior to administering the human immune cells ([0018, 0141-0143, 0155-0158, 0161], see Examples 2 & 3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method comprising administering human CART cells and human PBMCs to an immunodeficient mouse pretreated with the radiomimetic drug busulfan as taught by Kenderian, and substitute the radiomimetic drug with whole body radiation as taught by Keck with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Keck because whole body radiation prior to administering human immune cells is a form of conditioning that depletes or suppress the hematopoietic cells endogenous to the recipient prior to xenogeneic (i.e., human) cell administration [0108]. Furthermore, as stated supra, Keck teaches the busulfan is a radiomimetic, and that radiation was well known technique, thus the substitution of busulfan for the art recognized equivalent of whole body radiation would have been well within the level of ordinary skill in the art.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kenderian et al. (US2021/0214723, filed 5/31/2019), in view of Shultz et al., (WO 2018/209344, filed 5/14/2018, published 11/15/2018).

As stated supra, Kenderian teaches a method comprising administering human CART cells to an immunodeficient mouse engrafted with a human tumor, as well as applying a candidate agent such as a humanized antibody for neutralizing cytokines.
However, although Kenderian teaches the NSG strain for the xenograft, which corresponds to the NOD.Cg-Prkdcscid Il2rgtm1Wjl/SzJ genotype, they are silent to a mouse corresponding to the NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-Ab1em1Mvw H2-D1tm1Bpe Il2rgtm1Wjl/SzJ (NSG-(Kb Db)null mouse.
In regard to instant claims, Shultz teaches a method comprising administering human immune cells to an immunodeficient mouse engrafted with a human tumor, wherein the immunodeficient mouse is a NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-Ab1em1Mvw H2-D1tm1Bpe Il2rgtm1Wjl/SzJ (NSG-(Kb Db)null mouse (Abstract, [0013]).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method comprising administering human CART cells to an immunodeficient mouse engrafted with a human tumor as taught by Kenderian, and substitute the NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-Ab1em1Mvw H2-D1tm1Bpe Il2rgtm1Wjl/SzJ (NSG-(Kb Db)null mouse as the immunodeficient mouse as taught by Shultz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Shultz because this particular strain of mouse allows a higher percentage of human IgG to remain in circulation over time ([0149, 0152], see Fig. 2 of Shultz). Thus, this mouse would be more appropriate for testing the humanized anti-GM-CSF antibodies in the methods of Kenderian (see [0149] of Shultz). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/           Examiner, Art Unit 1633